Case 4:18-cv-00264-GKF-FHM Document 25 Filed in USDC ND/OK on 02/08/19 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OKLAHOMA

   TIG INSURANCE COMPANY                           )
   (as successor-in-interest to International      )
   Insurance Company),                             )
                                                   )
                  Plaintiff,                       )
                                                   )
   v.                                              )
                                                   )
   FKI INDUSTRIES INC. (formerly                   )   Case No. 18-cv-00264-GKF-FHM
   known as Acco Babcock, Inc.), and               )
   ACCO MATERIAL HANDLING                          )
   SOLUTIONS, INC.,                                )
                                                   )
                  Defendants.                      )
                                                   )
                                                   )
                                                   )
                                                   )

               JOINT MOTION FOR EXTENSION OF TIME OF TWO DEADLINES

          The parties to this case respectfully and jointly move this Court for an order (i) extending

   the deadline for Defendants to file an answer or motion, or otherwise respond, to Plaintiff’s

   Complaint, from February 11, 2019, to April 11, 2019, and (ii) extending the deadline for the

   parties to file a Joint Status Report, from March 15, 2019, to May 14, 2019. In support of this

   Joint Motion, the parties state as follows:

          1.      To facilitate a potential consensual resolution of this litigation and upon joint

   motions filed by the parties, this Court has periodically extended the deadlines for Defendants to

   respond to Plaintiff’s Complaint and for the parties to file a Joint Status Report. See Doc. Nos.

   14, 18, 20, 22. Such extensions have allowed the parties to exchange documents and engage in

   settlement discussions.

          2.      Most recently, on November 28, 2018, through a Joint Motion, the parties sought

   an additional extension of the referenced deadlines to facilitate the parties’ additional exchange
Case 4:18-cv-00264-GKF-FHM Document 25 Filed in USDC ND/OK on 02/08/19 Page 2 of 4




   and review of information concerning the issues related to the parties’ dispute, in anticipation of

   a settlement meeting. See Doc. No. 21.

           3.      On November 29, 2018, the Court granted the Joint Motion, setting

   February 11, 2019 as the deadline for Defendants’ to respond to Plaintiff’s Complaint and

   March 15, 2019 as the deadline for the parties to file a Joint Status Report. See Doc. No. 22.

           4.      Since then, the parties have nearly completed their exchange of information and

   they have continued to work toward resolving this matter.

           5.      Further, the parties now plan to meet in-person in March to discuss the

   information that has been exchanged over the last several months and their respective positions,

   with the shared hope of resolving this matter.

           6.      The parties therefore seek an additional modest extension of deadlines to allow

   them to prepare for the March meeting and engage in further communications that might lead to

   a consensual resolution of the litigation.

           7.      The proposed extension will not affect any deadlines, as there is no scheduling

   order in this case yet.

           8.      All parties join this motion.

           WHEREFORE, the parties jointly ask the Court to extend the deadline for Defendants to

   file an answer or motion, or otherwise respond, to Plaintiff’s complaint from February 11, 2019,

   until April 11, 2019, and to extend the deadline for the filing of a Joint Status Report from

   March 15, 2019, to May 14, 2019.




                                                    2
Case 4:18-cv-00264-GKF-FHM Document 25 Filed in USDC ND/OK on 02/08/19 Page 3 of 4




   Dated: February 8, 2019.                 Respectfully submitted by:

                                            Richards & Connor


                                            /s/Phil R. Richards
                                            Phil R. Richards, OBA #10457
                                            Randall J. Lewin, OBA #16518
                                            Casper J. den Harder, OBA #31536
                                            ParkCentre Building, 12th Floor
                                            525 South Main Street
                                            Tulsa, OK 74103-4509
                                            Phone: 918-585-2394
                                            Facsimile: 918-585-1449
                                            Email: prichards@richardsconnor.com
                                                    rlewin@richardsconnor.com
                                                    cdenharder@richardsconnor.com

                                            Attorneys for Plaintiff TIG Insurance Co.,
                                            as successor-in-interest to
                                            International Insurance Co.

                                            And

                                            /s/ Michael J. Gibbens
                                            Michael J. Gibbens, OBA #3339
                                            CROWE & DUNLEVY
                                            A Professional Corporation
                                            500 Kennedy Building
                                            321 South Boston Avenue
                                            Tulsa, Oklahoma 74103-3313
                                            (918) 592-9840
                                            (918) 592-9801 (Facsimile)
                                            mike.gibbens@crowedunlevy.com

                                            Barry Buchman, DC Bar No. 459663
                                            HAYNES AND BOONE, LLP
                                            800 17th Street, NW, Suite 500
                                            Washington, DC 20006-3962
                                            (202) 654-4574
                                            (202) 654-4271 (Facsimile)
                                            barry.buchman@haynesboone.com

                                            ATTORNEYS FOR DEFENDANTS
                                            FKI INDUSTRIES INC. AND
                                            ACCO MATERIAL HANDLING
                                            SOLUTIONS, INC.

                                        3
Case 4:18-cv-00264-GKF-FHM Document 25 Filed in USDC ND/OK on 02/08/19 Page 4 of 4




                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 8th day of February, 2019, I electronically transmitted the
   foregoing document to the Court Clerk using the ECF system of filing, which will transmit a
   Notice of Electronic Filing to the following ECF registrants:

   Phil R. Richards
   Randall J. Lewin
   Casper J. den Harder
   Richards & Connor
   ParkCentre Building, 12th Floor
   525 South Main Street
   Tulsa, OK 74103-4509
   prichards@richardsconnor.com
   rlewin@richardsconnor.com
   cdenharder@richardsconnor.com


   ATTORNEYS FOR PLAINTIFF


                                                      /s/ Michael J. Gibbens




                                                  4
